PER CURIAM:
Qian Fan, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (Board) denying Fan’s second, identical motion to reopen. We agree with the Board that the motion should be construed as Fan’s second motion to reconsider. As such, it exceeds the number limitations of 8 U.S.C. § 1229a(c)(5)(A) (2000) and 8 C.F.R. § 1003.2(b)(2) (2005). Even construing the motion as a motion to reopen, it is beyond the ninety-day deadline of 8 U.S.C. § 1229a(6)(C)(i) (2000) and 8 C.F.R. § 1003.2(c)(2) (2005). Therefore, we conclude that the Board did not abuse its discretion in denying the motion. 8 C.F.R. § 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). We deny the petition for review; we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED